DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 2, the limitation “wherein the thermoplastic elastomer includes a thermoplastic vulcanizate, a content rate of the thermoplastic vulcanizate to the total of the polyolefin and the thermoplastic elastomer is 15% by mass or more and less than 45% by mass when a shore A hardness of the thermoplastic vulcanizate is 23 or more and 30 or less, and 15a content rate of the thermoplastic vulcanizate to the total of the polyolefin and the thermoplastic elastomer is 35% by mass or more and 50% by mass or less when the shore A hardness of the thermoplastic vulcanizate is 31 or more and 42 or less.” Is unclear or indefinite. The claim has two different ranges for same terms such as mass and shore A hardness for the same cable, it is not possible, therefore, the claim is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, and 7 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Cheng et al. ( US20200386964, hereinafter Cheng).

Referring to claim 1, Shimada discloses a communication cable comprising: 
an insulated wire comprising a conductor (12, see figure 1 and claim 21) and a covering layer covering the conductor, the covering layer being made of an insulator (14 or 18) ; and 
a sheath covering an outer circumferential surface of the insulated wire (22), the sheath including a resin composition containing a polyolefin and a thermoplastic elastomer (see claim 21 and Table 1 having Polyolefin and thermoplastic elastomer), wherein a tensile modulus of elasticity of the sheath is 500 MPa or less (see MPa in Table 1), and a mass increase rate of the sheath is less than 50% by mass when the sheath is immersed in a diisononyl phthalate at 100 °C for 72 hours (the product is what it is not how it’s been used,. by having claim structure,  the sheath can be use when the sheath is immersed in a diisononyl phthalate at 100 °C for 72 hours).

Referring to claim 3, Cheng discloses wherein a shore A hardness of the thermoplastic elastomer is 80 or less (by having claimed material of Jacket, shore hardness is equivalent).

Referring to claim 7, Cheng discloses the communication cable according to claim 1, wherein a relative permittivity of the resin composition is 3.0 or more and 3.5 or less (relative permittivity depend of resin composition, by having same composition of Cheng as mentioned in the claim 1, the current properties of are inherent or equivalent, the product is what it is).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over  Cheng in view of Shimada et al. (US20130008691, hereinafter Shimada).

Referring to claim 4, Cheng discloses the communication cable according to claim 1, but fails to disclose wherein the resin composition further contains 40 to 150 parts by mass of a metal hydroxide per 100 parts by mass of the total of the polyolefin and the thermoplastic elastomer.
Shimada discloses the resin composition having the content of (A) the polypropylene is 50 to 90 parts by mass, and the content of (B) the polyolefin elastomer is 10 to 50 parts by mass, the bromine flame retardant is 10 to 30 parts by mass with respect to 100 parts, the content of (E) the magnesium hydroxide is 10 to 90 parts by mass with respect to 100 parts by mass of the total content of the (A) and (B) components, wherein the insulation coat has a thickness of 0.5 mm or less, and the insulated wire has an external diameter of 4 mm or less.
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the cable of Cheng to have material and arrangement of sheath layer as taught by  Shimada in order  because paragraph 0001 of Shimada  states, “The present invention relates to a composition for a wire coating member, an insulated wire, and a wiring harness, and more specifically relates to a composition for a wire coating member that has flame retardancy favorable for a wire coating member used for an automotive electric wire of which high heat resistance is required.

Referring to claim 5, Cheng discloses the communication cable according to claim 1, wherein a relative permittivity of the resin composition is 6 or less (relative permittivity depend of resin composition, by having same composition of Cheng as mentioned in the claim 1, the current properties of are inherent or equivalent, the product is what it is), 
Cheng fails to disclose wherein the resin composition further contains 40 to 100 parts by mass of a metal hydroxide and 10 to 30 parts by mass of a halogen-based flame retardant per 100 parts by mass of the total of the polyolefin and the thermoplastic elastomer, and a dielectric loss tangent of the resin composition is 1 x 10-2 or less.
Shimada discloses the resin composition having the content of (A) the polypropylene is 50 to 90 parts by mass, and the content of (B) the polyolefin elastomer is 10 to 50 parts by mass, the bromine flame retardant is 10 to 30 parts by mass with respect to 100 parts, the content of (E) the magnesium hydroxide is 10 to 90 parts by mass with respect to 100 parts by mass of the total content of the (A) and (B) components, wherein the insulation coat has a thickness of 0.5 mm or less, and the insulated wire has an external diameter of 4 mm or less.
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the cable of  Cheng to have arrangement of sheath layer as taught by  Shimada  result in a dielectric loss tangent of the resin composition is 1 x 10-2 or less,  because paragraph 0001 of Shimada  states, “The present invention relates to a composition for a wire coating member, an insulated wire, and a wiring harness, and more specifically relates to a composition for a wire coating member that has flame retardancy favorable for a wire coating member used for an automotive electric wire of which high heat resistance is required.

Referring to claim 6, Cheng discloses the communication cable according to claim 1, wherein a relative permittivity of the resin composition is 2.5 or more and 4.0 or less (relative permittivity depend of resin composition, by having same composition of Cheng as mentioned in the claim 1, the current properties of are inherent or equivalent, the product is what it is), 
Cheng fails to disclose a dielectric loss tangent of the resin composition is 8.Ox 10-3 or less, and the conductor is a conductor of 0.13 sq. specified in IS021 I 1-8.
Shimada discloses the resin composition having the content of (A) the polypropylene is 50 to 90 parts by mass, and the content of (B) the polyolefin elastomer is 10 to 50 parts by mass, the bromine flame retardant is 10 to 30 parts by mass with respect to 100 parts, the content of (E) the magnesium hydroxide is 10 to 90 parts by mass with respect to 100 parts by mass of the total content of the (A) and (B) components, wherein the insulation coat has a thickness of 0.5 mm or less, and the insulated wire has an external diameter of 4 mm or less.
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the cable of Cheng to have arrangement of sheath layer as taught by  Shimada result in wherein a relative permittivity of the resin composition is 2.5 or more and 4.0 or less, a dielectric loss tangent of the resin composition is 8.Ox 10-3 or less,  because paragraph 0001 of Shimada  states, “The present invention relates to a composition for a wire coating member, an insulated wire, and a wiring harness, and more specifically relates to a composition for a wire coating member that has flame retardancy favorable for a wire coating member used for an automotive electric wire of which high heat resistance is required.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Cheng in view of Erlei et al. (CN106205791, hereinafter Erlei).

Referring to claim 8, Cheng discloses a wire harness comprising: the communication cable according to claim 1; but fails to disclose a polyvinyl chloride electric wire, wherein the communication cable and the polyvinyl chloride electric wire are bundled.
Erlei discloses a polyvinyl chloride electric wire, wherein the communication cable and the polyvinyl chloride electric wire are bundled (see paragraph  0023 states, “The first insulated wire core is composed of a tinned soft copper conductor 2 and a cross-linked polyethylene insulating layer 3 extruded outside the tinned soft copper conductor; the second insulated wire core is composed of a tinned soft copper conductor 2 and the elastomer PVC insulating layer 4 extruded outside the tinned soft copper conductor”).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness of Cheng to have PVC insulating wire core with different insulating material communication cable as taught by  Erlei because Erlei in paragraph 0017 states, “The invention adopts the combination of multiple layers of insulating wire cores with different structures, which is a special structure, compact in structure and simple in structure, so that the weight of the cable is greatly reduced; and each insulating wire core layer is composed of different insulating wire cores, making the cable diversified and diversified in performance; the insulating core adopts different insulating layers, so that the cable not only has insulating properties, but also has water resistance and other properties; and the elastomer PVC outer sheath is used, making it suitable for high-frequency bending and Torsion, with the characteristics of high flexibility, strong tensile force, resistance to bending and torsion”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/           Primary Examiner, Art Unit 2847